COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Jonathan D. Canfield v. The State of Texas

Appellate case number:     01-12-00303-CR

Trial court case number: 1216717

Trial court:               338th District Court of Harris County

        The complete record has been filed in the above-referenced appeal. Appellant’s appointed
counsel, Kurt B. Wentz, has not filed a brief on appellant’s behalf. Appellant’s brief was first due
on June 13, 2012. On September 14, 2012, the Court granted appellant’s motion for extension of
time to file a brief, ordering that appellant’s brief be filed by November 1, 2012 and that, absent
extraordinary circumstances, the Court would not grant additional motions to extend time. On
November 27, 2012, the Clerk of the Court notified appellant that a brief had not yet been filed
and required a response within 10 days. On December 7, 2012, counsel filed a motion for further
extension of time to file a brief. The motion is denied.

        Pursuant to Texas Rule of Appellate Procedure 38.8(b), if, after notice, an appellant in a
criminal case fails to timely file a brief, we “must order the trial court to immediately conduct a
hearing” on the matter. TEX. R. APP. P. 38.8(b). Accordingly, we abate this appeal and direct the
trial court to conduct a hearing at which a representative of the Harris County District Attorney’s
Office and appellant’s counsel Kurt B. Wentz shall be present. Appellant shall also be present
for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion, appellant
may participate in the hearing by closed-circuit video teleconferencing.1 The trial court shall
have a court reporter record the hearing.




1      Any such teleconference must use a closed-circuit video teleconferencing system that provides
       for a simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or appellant. On
       request of appellant, appellant and his counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the attorney representing the State.
       The trial court is directed to make findings and issue appropriate orders on these issues:

       (1) whether appellant wishes to prosecute the appeal; and, if so,
       (2) whether good cause exists to relieve Kurt B. Wentz of his duties as appellant’s
           counsel; and
            (a) if good cause does not exist, set a date certain when appellant’s brief will be
            filed, no later than 30 days from the date of the hearing; or
            (b) if good cause exists, enter a written order relieving Kurt B. Wentz of his duties
            as appellant’s counsel, including in the order the basis for and finding of good cause,
            and appointing substitute counsel, who shall be instructed to file a brief on
            appellant’s behalf within 30 days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(a), (b), (c), and (j)(2) (West Supp. 2012);
TEX. R. APP. P. 38.8(b).
        The trial court’s findings and recommendations shall be included in a supplemental
record, which the district clerk shall file in this Court no later than January 11, 2013. If the
hearing is conducted by video teleconference, the trial court’s findings and recommendations and
a certified video recording of the hearing shall be filed in this Court no later than January 11,
2012.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The court coordinator of the trial court
shall set a hearing date and notify the parties of and the Clerk of this Court of such date.

       It is so ORDERED.


Judge’s signature: /s/ Justice Radack
                    Acting individually      Acting for the Court


Date: December 12, 2012